DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/10/2021 has been entered.  Claims 49, 50, 61, and 62 have been cancelled.  Claims 44-48, 51-60, and 63-65 are pending in the application.
The 112(b) rejections previously set forth are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
Regarding the specific positioning of the magnets or specific size of sections of a cap structure, as discussed in the rejection Kolstad at least suggests positioning of multiple magnets which would leave one magnet closer (and, when embedded in a cap e.g. as in Goodwin, Tessien, and/or Takagi) would result in a thinner portion facing the chamber.  If the claim language is intended to require that only the farthest part from a multi-part cap is thicker or is the thickest part, see MPEP 2144.04 IV.A-B; changes in size and shape are obvious engineering choices for one of ordinary skill in the art.  The instant claim language does not, as currently understood, require any specific dimensions and does not require any specific functional relationship regarding the positioning of the magnets and a resulting magnetic field or the like.  Limitations regarding the relative thicknesses could be satisfied without moving the magnets, i.e. by simply adding onto the outermost layer of lid material in a manner which would not be understood to change the behavior of the magnet with respect to the treatment chamber, and would be understood as an obvious design or engineering choice for one of ordinary skill in the art.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 44-48, 51-60, and 63-65 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 44, 54, and 57 recite systems containing at least one magnet but then reference lids in which a part extending from the magnet closest to the internal space and a part extending from the magnet farthest from the internal space are present.  The phrasing of such is unclear as to whether it implies or requires more than one magnet (i.e. whether “closest to the internal space” and “farthest from the internal space” are modifying the term “parts of the lid” or “magnet.”  If such phrases are modifying the term “magnet” as may be interpreted from the structure of the phrases, then that section of the claim appears to require at least two magnets in each lid, which is inconsistent with the prior recitation of at least one magnet (because the provision of only one magnet would be inconsistent with some of the apparent requirements).
Applicant should clarify the required/acceptable number of parts of the system and ensure that claim language is internal consistent and clear such that the scope of the claim may be properly definite.
Claims 45-48, 51-53, 55-56, 58-60, and 63-65 depend directly or indirectly from claims 44, 54, and 57, and are indefinite for the same reasons.  Examiner notes that while claim 47 requires at least two magnets, it does not require them in the same lid and so does not fully overcome the indefiniteness in claim 45.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 44-48, 51, 52, 54-60, 63, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Kolstad (US PGPub 2016/0083275 A1) in view of Goodwin (US PGPub 2011/0097816 A1), Tessien (US PGPub 2006/0159558 A1), and/or Takagi et al (US PGPub 2007/0207672 A1).
With respect to claim 44, Kolstad teaches a water treatment device which includes a system for providing a treated oxygen-containing gas, using both a magnetic field and UV light, which may then be directed to contact a body of water [Abs].
The system may include [Figs. 5-6] a hollow sleeve (236) defining a chamber for gas to flow past an axially mounted UV lamp (260), and two end caps (232), (240) closing the chamber in either a removable or fixed configuration, with magnets (272), (276), (280), (284) secured within the end caps and mounted coaxially with the UV lamp [0045-0052; Fig. 5-6].

    PNG
    media_image1.png
    773
    566
    media_image1.png
    Greyscale


However, embedding of magnets within a lid structure represents an obvious engineering choice, known in the art as a way to secure magnets within an end cap for various purposes.  Goodwin teaches an example of a system for managing suspensions in which magnets can be provided as caps on a tube and float system, or embedded within the end closure of the tube, etc. [0032].  Tessien teaches a system for controlling cavitation in which magnets may be embedded within end caps of the device [0046, 0052, 0054] at various locations as desired.
It would have been obvious to provide the magnets taught by Kolstad, which are already provided in an end cap region of a treatment device, fixed within the structure of the end caps because, as in Goodwin and Tessien, such represent known useful arrangements for securing magnets, and selection of an appropriate fixing arrangement represents an obvious engineering choice for one of ordinary skill in the art.
Regarding the positioning of the magnet such that part of the cap is thinner, closer to the treatment chamber, Kolstad already teaches or at least suggests that at least one of the magnets is closer to the treatment chamber [Fig. 6, 0052] while another in each pair is farther.  As such, maintaining such positioning would at minimum have been obvious to one of ordinary skill in the art, to maintain the function taught by Kolstad.
If the claim language is intended to require that the cap is maintained as a multi-part structure (rather than e.g. two parts being fixed during manufacture), see MPEP 2144.04 V.C; making parts e.g. of a cap structure separable represents an obvious engineering choice for one of ordinary skill in the art, and further Kolstad already suggests that elements of the system may be secured using reversible attachments such as snap fittings and the like [0046], further teaching a multi-part assembly within the end cap including mounts (264), (268) which may secure the magnets.  As such, the use of a multi-part 
See also Takagi, which teaches a system for generating vibration and which employs a permanent magnet secured to an end [Abs] which is sandwiched between two adjacent layers of a multilayer lid structure [0046, Fig. 2].  Such an arrangement would have been obvious to include in Kolstad’s taught system as an obvious engineering choice to provide proper positioning, ease of assembly, etc.
Applicant amended to clarify the lid structure requirements i.e. that the lid has at least two parts, and that the part extending from the magnet to the chamber is thinner than the part extending from the magnet (or a magnet) away from the chamber (see also the 112(b) discussion above).  Such a limitation represents an obvious design or engineering choice over Kolstad’s taught system (which may include at least two magnets such that at least one would be closer to the chamber), at least when embedding or layering a lid as in Goodwin, Tessien, and/or Takagi.  Further, the specific thickness of the outer lid which would not affect the positioning of the magnet as best understood would represent an obvious design choice e.g. as a change of shape or size, obvious to those of ordinary skill in the art (see MPEP 2144.04 IV.A-B).
With respect to claim 45, Kolstad teaches that the system allows oxygen gas to flow through to be irradiated by the UV light while under the effect of the magnetic field, thereafter provided to treat a body of matter [Abs, 0045].
With respect to claim 46, as above the UV light source extends along the axis.
With respect to claims 47 and 48, as above Kolstad teaches two sets of magnets, one of each end of the device (two magnets in each set), and each with their respective lid/end cap.
With respect to claim 51, Kolstad teaches that the sleeve may be made of metallic or non-metallic material [0038] and that the end caps may be made from the same material as the sleeve, or may be separate structures [0046].
With respect to claim 52, the device is designed for treatment of a fluid i.e. water, which may also include solids within [Abs].
With respect to claims 54-56, Kolstad teaches the device which, as above, would have been obvious to modify to secure the magnets as claimed.  The device is taught as part of a larger system, and the system may include multiple devices arranged with axes in parallel [Abs, 0039] i.e. to scale the amount of gas available for treatment.
With respect to claim 57, see the rejections of claims 44 and 45 above.  Kolstad teaches a device which would have been obvious to modify to secure the magnets as claimed, and further teaches using the device in the manner claimed i.e. to treat an oxygen-containing gas using magnetic field and UV irradiation and thereafter treat a body of matter such as water.
With respect to claim 58, as above the UV light source extends along the axis.
With respect to claims 59 and 60, as above Kolstad teaches two sets of magnets, one of each end of the device (two magnets in each set), and each with their respective lid/end cap.
With respect to claim 63, Kolstad teaches that the sleeve may be made of metallic or non-metallic material [0038] and that the end caps may be made from the same material as the sleeve, or may be separate structures [0046].
With respect to claim 64, the device is designed for treatment of a fluid i.e. water, which may also include solids within [Abs].
Claims 53 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kolstad in view of Goodwin, Tessien, and/or Takagi et al, further in view of Cassassuce (US PGPub 2011/0215037 A1).
Kolstad teaches above, and teaches that the system may be made of PVC, which according to the instant specification may be considered a suitable UV transparent material.  Kolstad does not teach or suggest UV transparency as a property.
Regardless, Cassassuce teaches a water purifier system employing UV irradiation [Abs] and teaches that a cap on the system (20) may be provided with is translucent (i.e. at least partially transparent) which allows the user to visualize the treatment and, beneficially, to detect the end of life of the device when the lamp no longer illuminates [0033].
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777